 

EXECUTION VERSION

 

DATED: 12TH FEBRUARY, 2014

 

SHAREHOLDERS’ AGREEMENT IN RELATION TO OBAR CAMDEN HOLDINGS LIMITED

 

Between

 

OLIVER BENGOUGH

 

And

 

KOKO (CAMDEN) LIMITED

 

And

 

ROBERT ELLIN

 

And

 

OBAR CAMDEN HOLDINGS LIMITED

 

And

 

TRINAD CAPITAL MASTER FUND LIMITED

 

 

 

 

CONTENTS

 

CLAUSE

1. Interpretation 2 2. Business of OBAR Camden Holdings 4 3. OB Share Exchange 5
4. Matters requiring consent of the Shareholders 6 5. Transfer of shares 7 6.
Events of default 8 7. Completion of share purchase 9 8. Fair value 10 9. Issue
of further shares 10 10. The board 11 11. Termination 12 12. Accounting 13 13.
Status of this agreement and the parties’ obligations 14 14. No partnership 14
15. Confidentiality 14 16. Notices 14 17. Power of Attorney 16 18. Severance 16
19. Variation and waiver 16 20. Assignment 16 21. Transaction expenses 16 22.
Entire agreement 17 23. Third party rights 17 24. Counterparts 17 25. Governing
law and jurisdiction 17

 

 

 

 

THIS DEED is dated 12th February, 2014

 

PARTIES

 

(1)         OLIVER BENGOUGH of (“OB”); and

 

(2)         KOKO (CAMDEN) LIMITED, a private limited company registered in
England and Wales under company number 08763877 and whose registered office is
at (“KOKO UK Holdco”); and

 

(3)         ROBERT ELLIN of c/o (“RE”); and

 

(4)         TRINAD CAPITAL MASTER FUND LIMITED of (“Trinad”);

 

(5)         OBAR CAMDEN HOLDINGS LIMITED, a private limited company registered
in England and Wales under company number 08257455 and whose registered office
is at (“OBAR Camden Holdings”).

 

BACKGROUND

 

(A)         OBAR Camden Holdings has an issued share capital of £5,162.80
divided into 97,756 ordinary shares of £0.05 each and 5,500 deferred ordinary
shares of £0.05 each all of which are issued and fully paid.

 

(B)         OBAR Camden Holdings is the legal and beneficial owner of 100% of
the issued share capital of OBAR Camden Limited.

 

(C)         RE and the RE Affiliates currently own 100% of shares in KOKO US
Holdco which is the 100% shareholder of KOKO UK Holdco.

 

(D)         Pursuant to separate sale and purchase agreements dated on or about
the date hereof (i) Alex Rutherford has agreed to sell to KOKO UK Holdco 46,410
ordinary shares of £0.05 each in OBAR Camden Holdings (the “First Sale
Agreement”) and (ii) Hugh Doherty and Laurence Seymour have collectively agreed
to sell to KOKO UK Holdco 4,936 ordinary shares of £0.05 each and 5,500 deferred
ordinary shares in OBAR Camden Holdings (the “Second Sale Agreement”)- The First
Sale Agreement and the Second Sale Agreement are collectively referred to as the
“Purchase Transaction” and Alex Rutherford, Hugh Doherty and Laurence Seymour
are collectively referred to as the “Sellers”.

 

(E)         Following completion of the First Sale Agreement, OB and KOKO UK
Holdco will be the registered owners of the following ordinary shares of £0.05
each in the capital of OBAR Camden Holdings:

 

1

 

 

OLIVER BENGOUGH 46,410 ordinary shares     KOKO (CAMDEN) LIMITED 46,410 ordinary
shares

 

Hugh Doherty and Laurence Seymour will hold the following shares pending
completion of the Second Sale Agreement:

 

HUGH DOHERTY 2,498 ordinary shares and 2,750 deferred ordinary shares    
LAURENCE SEYMOUR 2,498 ordinary shares and 2,750 deferred ordinary shares

 

(F)         Immediately following completion under the Second Sale Agreement,
Koko UK Holdco will sell to OB, and OB will purchase from Koko UK Holdco, 2,468
ordinary shares of £0.05 each and 2,750 deferred ordinary shares in OBAR Camden
Holdings on the terms and conditions specified in this agreement (“OB Purchase
Agreement”). Following completion of that transaction, the ownership of OBAR
Camden Holdings will be:

 

OLIVER BENGOUGH 46,410 ordinary shares       2,750 deferred ordinary shares    
KOKO (CAMDEN) LIMITED 46,410 ordinary shares       2,750 deferred ordinary
shares

 

(G)         The Shareholders have agreed to enter into this agreement for the
purpose of:

 

(a)          OB and KOKO UK Holdco controlling their capacity as shareholders of
OBAR Camden Holdings, before and after completion of the Purchase Transaction;

 

(b)          agreeing on the responsibility for Transaction Expenses relation to
the Purchase Transaction; and

 

(c)          implementing the OB Purchase Agreement between OB and KOKO UK
Holdco, in a form agreed between OB and KOKO UK Holdco which shall include the
assignment of ail rights acquired by KOKO UK Holdco under the Second Sale
Agreement in relation to 50% of the Minority Holding.

 

AGREED TERMS

 

1.            Interpretation

 

1.1           The following definitions shall apply in this agreement.

 

Board means the board of directors of OBAR Camden Holdings and the Subsidiary as
constituted from time to time.

 

Business Day: a day (other than a Saturday, Sunday or public holiday in the
United Kingdom) when banks in the City of London are generally open for
business.

 

2

 

 

Continuing Shareholders: has the meaning given in clause 5.3 and Continuing
Shareholder means any of them.

 

Director: means a director of OBAR Camden Hoidings and the Subsidiary.

 

Guarantor: has the same meaning as defined in the First Sale Agreement and the
Second Sale Agreement.

 

JJAT: JJAT CORP., a private company limited by shares incorporated and
registered under the laws of the State of Delaware.

 

Price Notice: has the meaning given in clause 5.4.

 

Sale Price: subject to clause 5.2(a), the Proposed Sale Price or, following
service of a Price Notice, the price per Sale Share determined in accordance
with clause 5.4.

 

Shareholder: each of the parties from time to time to this agreement (including
any person who becomes a party by executing a deed of adherence pursuant to
clause 5.8(b)) and who hold shares in OBAR Camden Holdings or the Subsidiary,
together with their respective successors and assigns and Shareholders means all
of them together.

 

Transaction Expenses: means the purchase price payable in connection with the
Purchase Transaction and the transaction costs and expenses incurred by the
parties in connection with the Purchase Transaction, including, without
limitation, the costs and expenses as set out in accordance with the Schedule
hereto and such other reasonable additional costs as may be agreed between OB
and RE.

 

OB Director: means any Director appointed to the Board by OB.

 

RE Affiliates: means each of The Robert Ellin 2011 Family Trust III, Maile
Moore, Robert & Nancy Ellin Family Foundation, and Robert S. Ellin Profit
Sharing Plan.

 

RE Director: means any Director appointed to the Board by KOKO UK Holdco.

 

Subsidiary: means OBAR Camden Limited.

 

Valuers: an independent firm of accountants appointed by the Seller and by the
Continuing Shareholder(s) or, in the absence of agreement between them on the
identity of the expert within 30 days of the expiry of the 30 day period
following service of a Price Notice, an independent firm of accountants
appointed by the President, for the time being, of the Institute of Chartered
Accountants of England and Wales (in each case acting as an expert and not as an
arbitrator).

 

1.2           Clause headings do not affect the interpretation of this
agreement.

 

3

 

 

1.3           A reference to a person includes a natural person, a corporate or
unincorporated body (whether or not having a separate legal personality).

 

1.4           A reference to a particular law is a reference to it as it is in
force for the time being taking account of any amendment, extension, application
or re-enactment, and includes any subordinate legislation for the time being in
force made under it.

 

1.5           A reference to writing or written includes faxes but not e-mail.

 

1.6           Words in the singular include the plural and in the plural include
the singular.

 

2.            Business of OBAR Camden Holdings

 

2.1           Each Shareholder shall, for as long as he holds any shares in the
capital of OBAR Camden Holdings, procure (so far as is lawfully possible in the
exercise of his rights and powers as a shareholder of OBAR Camden Holdings) that
the business of OBAR Camden Holdings is carried on in accordance with the
memorandum and articles of association as bye-laws, as the case may be, as
adopted by OBAR Camden Holdings for the time being.

 

2.2           RE shall obtain, or shall arrange for not less than US$ 4,000,000
in financing to KOKO UK Holdco in order to fund KOKO UK Holdco’s obligation to
acquire the shares of Alex Rutherford under the terms of the First Sale
Agreement.

 

2.3           Each Shareholder intends that KOKO UK Holdco shall complete the
Second Sale Agreement by acquiring the minority shareholding in OBAR Camden
Holdings from Hugh Doherty and Laurence Seymour (“Minority Holding”). The
payment of Transaction Expenses, including the purchase of the Minority Holding
by KOKO UK Holdco, shall be funded from the first US$ 300,000 of net revenue
generated by OBAR Camden Holdings or the Subsidiary after the date of the First
Sale Agreement, and each of RE and OB shall take all reasonable actions as
necessary to make these funds available.

 

2.4           Trinad and RE hereby jointly and severally agree that OB shall
only become liable as Guarantor under the Purchase Transaction in the event that
Trinad in its capacity as Guarantor under the Purchase Transaction fails to fund
the full amount of the $4,000,000 commitment set forth in clause 2.2 to any of
the Sellers pursuant to the terms of the Purchase Transaction, Trinad and RE
shall indemnify, and keep indemnified, OB against all liabilities, costs,
expenses, damages and losses and other reasonable professional costs and
expenses suffered or incurred by OB arising out of or in connection with any
claim raised by the Sellers against OB in his capacity as Guarantor under the
Purchase Transaction as a direct result of Trinad’s failure to meet its
financial obligations under clause 2.2. In the event that OB is required to
satisfy any liability as a Guarantor as a result of the failure of KOKO UK
Holdco, Trinad or RE failing to satisfy their respective obligations pursuant to
the Purchase Transaction or this Agreement, without limitation to any other
rights OB may have, the amount satisfied by OB as a Guarantor as a result of the
failure of KOKO UK Holdco, Trinad or RE failing to satisfy their respective
obligations pursuant to the Purchase Transaction or this Agreement shall remain
outstanding as a promissory note due from KOKO UK Holdco to OB (the “KOKO UK
Note”), which will be in a form substantially similar to the OB Note referred to
below), which will mature eighteen months following its date of issue, bear
interest at 8% per annum over the base rate of Barclays Bank PLC, payable
semi-annually, have a cure period of 60 days and be secured by (i) KOKO UK’s
shares in OBAR Camden Holdings; and (ii) Trinad’s on-going obligations pursuant
to this clause 2.4.

 

4

 

 

2.5           In the event that (i) any guarantees or security, granted to the
Sellers by KOKO UK Holdco or OB; or (ii) the provisions of clause 3 of the First
Sale Agreement or the Second Sale Agreement (Consequences of Failure to Pay
Deferred Consideration) is enforced and this results in the sale of OBAR Camden
Holdings or the Subsidiary or any of their assets, then the proceeds of such
sale shall be split equally between KOKO UK Holdco and OB once KOKO UK Holdco
has satisfied its commitment to contribute not less than US$ 4,000,000 in
accordance with clause 2.2 of this agreement. If OB has satisfied any balance of
the KOKO UK Holdco US$ 4,000,000 commitment on behalf of KOKO UK Holdco, then he
shall be repaid such amount due to him from the proceeds of the sale prior to
the distribution of any remaining balance equally between KOKO UK Holdco and OB.

 

3.           OB Share Purchase

 

3.1           OB and RE have agreed that the amount of any Transaction Expenses
over and above US$ 4,000,000 shall be split equally between OB and RE. This
business terms will be implemented pursuant to the OB Purchase Agreement, under
which OB will purchase 2,468 ordinary shares of £0.05 each and 2,750 deferred
ordinary shares of OBAR Camden Holdings for a purchase price equal to 50% of the
Consideration payable under the Second Sale Agreement. The purchase price under
the OB Purchase Agreement and 50% of the excess of Transaction Expenses over and
above US$ 4,000,000 will be made in the form of a promissory note payable by OB
to KOKO UK Holdco (“OB Note”). The OB Note shall be reduced by an amount equal
to 50% of any payments made by OBAR Camden Holdings and/or the Subsidiary to
satisfy any portion of the Transaction Expenses (including the consideration due
for the Minority Holding). The OB Note will be in the form attached to the OB
Purchase Agreement, will mature eighteen months following its date of issue,
bear interest at 8% per annum, payable annually, have a cure period of 60 days
and be secured by (i) OB’s stock in OBAR Camden Holdings and (ii) OB’s real
property securing OB’s obligation as a Guarantor under the First Sale Agreement
(which shall be in second position if OB’s obligation as Guarantor remains
outstanding following March 31, 2014). The Shareholders agree that (i) operating
revenue of OBAR Camden Holdings available for distribution will be distributed
in equal parts to KOKO UK Holdco and OB to satisfy OB’s obligation on the OB
Note and KOKO UK Holdco’s obligations to JJAT for Transaction Expenses and (ii)
they will use their commercially reasonable efforts to obtain financing from
Barclays (or any other financial institution) to permit distributions to OB and
KOKO UK Holdco to satisfy the foregoing obligations and/or to use for OBAR
Camden Holding’s working capital, as mutually agreed by the Shareholders.

 

3.2           The OB Purchase Agreement, OB Note and related security
documentation shall be executed by the parties thereto concurrently with
completion of the Second Sale Agreement, and shall close the transactions
contemplated therein upon execution thereof.

 

3.3           RE agrees that OB’s shares in OBAR Camden Holdings shall not be
subject to any liens or security interests securing any funding provided by RE
or any third party to fund up to U.S. $4,000,000 of the Transaction Expenses.

 

5

 

 

4.            Matters Requiring Consent of the Shareholders

 

Each Shareholder shall, for as long as he holds any shares in the capital of
OBAR Camden Holdings, procure (so far as is lawfully possible in the exercise of
his rights and powers as a shareholder of OBAR Camden Holdings) that OBAR Camden
Holdings shall not, and shall procure that the Subsidiary shall not, without the
prior written consent of OB and RE:

 

(a)          cease to be a private company or change (by whatever means) the
nature of its business from the type of business conducted on or prior to the
date of this agreement as varied from time to time in accordance with this
clause 4(a); or

 

(b)          amend its memorandum and articles of association or bylaws; or

 

(c)          change the name of OBAR Camden Holdings or the Subsidiary; or

 

(d)          sell or otherwise dispose of the whole or any part of its
undertaking, property, assets, or any interest in them or contract to do so
whether or not for valuable consideration; or

 

(e)          increase, reduce, sub-divide, consolidate, redenominate, cancel,
purchase or redeem any of the capital of, or allot or issue any shares or other
securities in the capital of, OBAR Camden Holdings or the Subsidiary; or

 

(f)          alter any rights attaching to any class of share in the capital of
OBAR Camden Holdings or the Subsidiary, or create any option, warrant or any
other right to acquire or subscribe for any shares or other securities in the
capital of OBAR Camden Holdings or the Subsidiary; or

 

(g)         declare any dividend or other form of distribution; or

 

(h)         adopt or amend any business plan; or

 

(i)          conduct its business otherwise than in the ordinary course of
business on an arm’s length basis; or

 

(j)          do, permit or allow to be done any act or thing whereby OBAR Camden
Holdings or the Subsidiary may be wound-up, or enter into any compromise or
arrangement under the laws of any relevant jurisdiction; or

 

(k)         merge or amalgamate with any other company or undertaking, or
acquire directly or indirectly any interest in any shares or other security
convertible into shares of any other company, or form or acquire any subsidiary;
or

 

(l)          purchase, lease or otherwise acquire assets, or any interests in
assets, which in aggregate exceed the value of £15,000 or for consideration
which exceeds £15,000; or

 

(m)        enter into any other contract, transaction or arrangement of a value
exceeding £15,000; or

 

6

 

 

(n)         borrow any money or create any mortgage, debenture, pledge, lien or
other encumbrances over the undertaking or assets of OBAR Camden Holdings or the
Subsidiary, or factor, assign, discount or otherwise dispose of any book debts
or other debts of OBAR Camden Holdings or the Subsidiary; or

 

(o)         give any guarantee, make any payment or incur any obligation or act
as surety otherwise than in connection with OBAR Camden Holdings’ or the
Subsidiary’s ordinary business for the time being; or

 

(p)         lend or agree to lend, grant any credit or make any advance to any
person otherwise than in the ordinary course of the business of OBAR Camden
Holdings or the Subsidiary; or

 

(q)         remove any director appointed by a Shareholder; or

 

(r)          hold any meeting of the shareholders or purport to transact any
business at such meeting, unless each Shareholder is present, whether in person
or by proxy; or

 

(s)         until all Transaction Expenses shall have been paid in full, pay any
compensation to RE, OB or any other Shareholder; or

 

(t)          make any payments (by check, wire transfer or otherwise) in excess
of £15,000 [Note: approximately $25,000] to any person.

 

5.            Transfer of Shares

 

5.1           No Shareholder shall sell, transfer, assign, pledge, charge or
otherwise dispose of any share or any interest in any share in the capital of
OBAR Camden Holdings or the Subsidiary, except (i) the pledge of OB’s shares in
OBAR Camden Holdings to secure the OB Note or (ii) or with the prior written
consent of all other Shareholders.

 

5.2           Except for transfers to which all Shareholders give their prior
written consent, no Shareholder shall transfer any shares unless he transfers
all (and not some only) of the shares held by him.

 

5.3           A Shareholder (Seller) wishing to transfer shares in the capital
of OBAR Camden Holdings (Sale Shares) shall give notice in writing (Transfer
Notice) to the other parties (Continuing Shareholders) specifying the details of
the proposed transfer, including the number of Sale Shares comprised within the
Transfer Notice, the identity of the proposed buyer(s), the proposed price for
each Sale Share (Proposed Sale Price) and each Continuing Shareholder’s
proportionate entitlement to the Sale Shares, being the same proportion of the
Sale Shares as the proportion that the number of ordinary shares held by him
bears to the total number of ordinary shares held by the Continuing Shareholders
(in respect of each Continuing Shareholder, his Entitlement).

 

5.4           The Continuing Shareholders (or any of them) may, by giving notice
in writing (Price Notice) to the Seller at any time within 30 days of receipt of
a Transfer Notice, notify the Seller that the Proposed Sale Price is too high.
Following service of a Price Notice, the parties shall endeavour to agree a
price for each of the Sale Shares. If the parties have not agreed such a price
within 30 days of the Seller’s receipt of a Price Notice, they (or any of them)
shall immediately instruct the Valuers to determine the Fair Value of each Sale
Share in accordance with clause 8.

 

7

 

 

5.5           If, following delivery to him of the Valuers’ written notice in
accordance with clause 8, the Seller does not agree with Valuers’ assessment of
the Fair Value of the Sale Shares, he shall be entitled to revoke the Transfer
Notice by giving notice in writing to the Continuing Shareholders within 30 days
of delivery to him of the Valuers’ written notice. If the Seller revokes the
Transfer Notice, he is not entitled to transfer the Sale Shares except in
accordance with this agreement.

 

5.6           Within 30 days of receipt (or deemed receipt) of a Transfer Notice
or, if later, within 30 days of receipt of the Valuers’ determination of the
Fair Value (and provided the Seller has not withdrawn the Transfer Notice in
accordance with clause 5.5), a Continuing Shareholder shall be entitled (but not
obliged) to give notice in writing (Acceptance) to the Seller stating that he
wishes to purchase the Sale Shares at the Sale Price.

 

5.7           Completion of those Sale Shares accepted by Continuing
Shareholders under clause 5.6 shall take place in accordance with clause 7.

 

5.8           In relation to any Sale Shares not accepted by Continuing
Shareholders under clause 5.6:

 

(a)          the Seller shall be entitled to transfer those Sale Shares to the
third party buyer identified in the Transfer Notice at a price per Sale Share
not less than the Sale Price; and

 

(b)          the Seller shall procure that any buyer of Sale Shares that is not,
immediately prior to completion of the transfer in question, a party to this
agreement shall, at completion, enter into a deed of adherence with the
Continuing Shareholders, agreeing to be bound by the terms of this agreement, in
such form as the Continuing Shareholders may reasonably require (but not so as
to oblige the buyer to have any obligations or liabilities greater than those of
the Seller).

 

6.            Events of Default

 

6.1           A Shareholder is deemed to have served a Transfer Notice under
clause 5.3 immediately before any of the following events of default:

 

(a)          his death; or

 

(b)          a bankruptcy order being made against him, or an arrangement or
composition being made with his creditors, or where he otherwise takes the
benefit of any statutory provision for the time being in force for the relief of
insolvent debtors; or

 

(c)          he fails to remedy a material breach by him of any obligation under
this agreement within 30 days of notice to remedy the breach being served by all
the other Shareholders.

 

8

 

 

6.2           The deemed Transfer Notice has the same effect as a Transfer
Notice, except that:

 

(a)          the deemed Transfer Notice takes effect on the basis that it does
not identify a proposed buyer or state a price for the shares and the Sale Price
shall be the Fair Value of those shares, determined by the Valuers in accordance
with clause 8; and

 

(b)          the Seller does not have a right to withdraw the Transfer Notice
following a valuation.

 

7.            Completion of Share Purchase

 

7.1           Completion of the sale and purchase of shares under clause 5 and
clause 6 of this agreement shall take place 30 days after:

 

(a)          the date of delivery (or deemed date of delivery) of the Transfer
Notice to the Continuing Shareholders, unless the Continuing Shareholders (or
any of them) have served a Price Notice under clause 5.4; or

 

(b)          the date of delivery of determination of the Sale Price in
accordance with clause 5.4.

 

7.2           At such completion:

 

(a)          the Seller shall deliver, or procure that there is delivered to
each Continuing Shareholder who is to purchase Sale Shares, a duly completed
stock transfer form transferring the legal and beneficial ownership of the
relevant Sale Shares to him, together with the relevant share certificate(s) (or
an indemnity in lieu thereof) and such other documents as the Continuing
Shareholders or OBAR Camden Holdings may reasonably require to show good title
to the shares, or to enable him to be registered as the holder of the shares;

 

(b)          each relevant Continuing Shareholder shall deliver or procure that
there is delivered to the Seller a bankers’ draft made payable to the Seller or
to his order for the Sale Price for the Sale Shares being transferred to him (or
such other method of payment agreed between a Continuing Shareholder and the
Seller); and

 

(c)          if, following a sale of shares in accordance with this agreement,
the Seller holds no further shares in OBAR Camden Holdings:

 

(i)          the Seller shall deliver, or procure that there are delivered to
OBAR Camden Holdings, his resignation as a director of OBAR Camden Holdings and
resignations from any directors appointed by him, such resignations to take
effect at completion of the sale of the Sale Shares; and

 

(ii)         the Seller shall automatically cease to be a party to this
agreement, but without prejudice to any rights or obligations of the Seller
which accrued before such cessation (including, without limitation, his
obligations under clause 15 which shall survive such cessation), including in
respect of any prior breach of this agreement.

 

9

 

 

7.3           Any transfer of shares by way of a sale under this agreement shall
be deemed to include a warranty that the Seller sells the shares with full title
guarantee.

 

7.4           If any Continuing Shareholder fails to pay the Sale Price payable
by him on the due date, without prejudice to any other remedy which the Seller
may have, the outstanding balance of that Sale Price shall accrue interest at a
rate equal to 2% per annum above the base rate of Barclays Bank Pic from time to
time.

 

7.5           Each of the Continuing Shareholders shall procure (so far as is
lawfully possible in the exercise of his rights and powers as a shareholder of
OBAR Camden Holdings) the registration (subject to due stamping by the
Continuing Shareholders) of the transfers of the Sale Shares under this clause 7
and each of them consents to such transfers and registrations.

 

8.            Fair Value

 

The Fair Value for any Sale Share shall be the price per share determined in
writing by the Valuers on the following bases and assumptions:

 

(a)          valuing each of the Sale Shares as a proportion of the total value
of all the issued shares in the capital of OBAR Camden Holdings without any
premium or discount being attributable to the percentage of the issued share
capital of OBAR Camden Holdings which they represent;

 

(b)          if OBAR Camden Holdings is then carrying on business as a going
concern, on the assumption that it will continue to do so;

 

(c)          the sale is to be on arms’ length terms between a willing seller
and a willing buyer;

 

(d)          the shares are sold free of all restrictions, liens, charges and
other encumbrances; and

 

(e)          the sale is taking place on the date the Valuers were requested to
determine the Fair Value.

 

9.            Issue of Further Shares

 

9.1           If OBAR Camden Holdings wishes to issue further shares, each of
the Shareholders shall procure (so far as is lawfully possible in the exercise
of his rights and powers as a shareholder of OBAR Camden Holdings) that OBAR
Camden Holdings offers, by giving written notice to each respective Shareholder,
that proportion of the shares proposed to be issued which the number of ordinary
shares held by that Shareholder bears to the total number of ordinary shares in
issue at the time OBAR Camden Holdings gives its notice. Such offer shall state
the number of shares to be issued and the price of the shares.

 

9.2           Each Shareholder may accept the offer by giving notice to OBAR
Camden Holdings, at any time within 30 days following OBAR Camden Holdings’
notice, accompanied by a banker’s draft made payable to OBAR Camden Holdings in
respect of full payment for the shares to be subscribed for.

 

10

 

 

9.3           Any shares referred to in OBAR Camden Holdings’ offer, for which
the Shareholders do not subscribe, may be issued by OBAR Camden Holdings as it
thinks fit, provided that any such issue is completed within BO days after OBAR
Camden Holdings’ notice of the offer.

 

10.          The Board

 

10.1         The Board has responsibility for the supervision and management of
OBAR Camden Holdings and the Subsidiary and its business shall require the
consent in writing of all Directors at a duly convened and held meeting of the
Board.

 

10.2         There shall be two (2) Directors on the Board of each of OBAR
Camden Holdings and its Subsidiary, in each case made up of: (i) one (1) OB
Director; and (ii) one (1} RE Director.

 

10.3         The Board shall appoint OB and RE as co-chairmen of the Board, each
to serve in such position for so long as he is a member of the Board and OB and
RE shall each be appointed to all committees of the Board, to the extent
permissible by law.

 

10.4         A party may nominate a Director, and remove a Director whom it
nominated, by giving notice to OBAR Camden Holdings and the other party. The
appointment or removal takes effect on the date on which the notice is received
by OBAR Camden Holdings or, if a later date is given in the notice, on that
date. Each party will consult with the other prior to any appointment or removal
of a Director.

 

10.5         The parties intend that meetings of Directors shall take place at
least six times each year, at any such time and place as shall be agreed
unanimously among the Directors. The dates for the minimum annual Board meetings
shall be agreed at the beginning of each calendar year.

 

10.6         The quorum at any meeting of Directors (including adjourned
meetings) is one OB Director (or his alternate) and one RE Director (or his
alternate).

 

10.7         No business shall be conducted at any meeting of Directors unless a
quorum is present at all times of the meeting and at the time when there is to
be voting on any business.

 

10.8         If a quorum is not present within 30 minutes after the time
specified for a Directors’ meeting in the notice of the meeting then it shall be
adjourned for one Business Day at the same time and place.

 

10.9         The parties shall use their respective reasonable endeavours to
ensure that each meeting of the Board and each general meeting of OBAR Camden
Holdings has the requisite quorum.

 

11

 

 

10.10         Any Director may participate in a Board meeting by means of a
telephone or video conference by means of which all persons participating in the
meeting can hear each other throughout the duration of the meeting.
Participation in such meeting shall constitute attendance and presence at the
meeting for the Director so participating.

 

10.11         If a Shareholder sells or disposes of all or part of his shares in
OBAR Camden Holdings so that, following completion of the relevant sale or
disposal he holds less than 5% in nominal value of the issued ordinary share
capital for the time being of OBAR Camden Holdings, he shall immediately resign
any office and employment with OBAR Camden Holdings without claim for
compensation.

 

10.12         The provisions of this clause 10 shall apply mutatis mutandis to
any subsidiary of OBAR Camden Holdings.

 

11.          Termination

 

11.1         This agreement terminates immediately upon the occurrence of any of
the following events:

 

(a)           the passing of a resolution for the winding up of OBAR Camden
Holdings; or

 

(b)           the appointment of a receiver, administrator or administrative
receiver over the whole or any part of the assets of OBAR Camden Holdings or the
making of any arrangement with the creditors of OBAR Camden Holdings for the
affairs, business and property of OBAR Camden Holdings to be managed by a
supervisor; or

 

(c)           all the shares of OBAR Camden Holdings are held by one
Shareholder; or

 

(d)           admission of the shares of OBAR Camden Holdings to trading on a
public market.

 

11.2         Termination of this agreement shall be without prejudice to the
rights or obligations of any Shareholder accrued prior to such termination, or
under any provision which is expressly stated not to be affected by such
termination including in respect of any prior breach of this agreement.

 

11.3         Following the passing of a resolution for the winding-up of OBAR
Camden Holdings, the Shareholders shall endeavour to agree a suitable basis for
dealing with the interests and assets of OBAR Camden Holdings and shall
endeavour to ensure that:

 

(a)          all existing contracts of OBAR Camden Holdings are performed so far
as resources permit;

 

(b)          no new contractual obligations are entered into by OBAR Camden
Holdings; and

 

(c)          OBAR Camden Holdings is wound up as soon as practicable.

 

12

 

 

11.4         The following provisions of this agreement remain in full force
after termination:

 

(a)          this clause 11;

 

(a)          Clause 14 (No partnership);

 

(b)          Clause 15 (Confidentiality};

 

(c)          Clause 16 (Notices);

 

(d)          Clause 21 (Transaction Expenses);

 

(e)          Clause 22 (Whole agreement); and

 

(f)          Clause 25 (Governing law and jurisdiction).

 

12.          Accounting

 

12.1         The parties shall procure that OBAR Camden Holdings shall at all
times maintain accurate and complete accounting and other financial records
including all corporation tax computations and related documents in accordance
with the requirements of all applicable laws and International Financing
Reporting Standards (“IFRS”) or U.S. Generally Accepted Accounting Principals,
as applicable.

 

12.2         Each party and its authorised representatives shall be allowed
access at all reasonable times to examine the books and records of OBAR Camden
Holdings.

 

12.3         The parties agree that OBAR Camden Holdings shall supply each party
with the financial information necessary to keep the party informed about how
effectively the business is performing and in particular shall supply each party
with a copy of each year’s business plan for approval in accordance with clause
3.

 

12.4         Each party shall be entitled to require that OBAR Camden Holdings
shall as soon as possible ensure compliance with such a request, to provide any
documents, information and correspondence necessary (at the cost of the party
making the request) to enable the relevant party to comply with filing,
elections, returns or any other requirements of any applicable revenue or tax
authority.

 

12.5         Subject to (i) clause 3, (ii) after taking into account treasury
needs of OBAR Camden Holdings with respect to budget forecasts and sufficient
working capital and (iii) OB’s obligations under the OB Note, each of the
Shareholders shall exercise all such rights and powers as are available to them
to procure that the full amount of OBAR Camden Holdings’ profits available for
distribution in respect of each financial year during the term of this agreement
is distributed in pro-rata cash by OBAR Camden Holdings to the Shareholders by
way of dividends within six weeks of the end of the financial year.

 

12.6         In respect of each calendar year, OBAR Camden Holdings shall
deliver to each of the Shareholders the following information:

 

13

 

 

(a)          annual audited accounts within 15 days of completion;

 

(b)          monthly management financial reporting on the basis of a monthly
accounting close with budget reconciliation;

 

(c)          accounting close consolidation package with 15 days following the
end of each of March, June, September and October.

 

13.          Status of this Agreement and the Parties’ Obligations

 

13.1         Each Shareholder shall exercise all voting rights and other powers
of control lawfully available to him as a shareholder of OBAR Camden Holdings so
as to procure that, at all times during the term of this agreement, the
provisions of this agreement are duly and promptly observed and given full force
and effect according to its spirit and intention.

 

13.2         If any provisions of the memorandum and articles of association of
OBAR Camden Holdings at any time conflict with any provisions of this agreement,
this agreement shall prevail as between the parties to it and each of the
Shareholders shall, whenever necessary, exercise all voting and other rights and
powers lawfully available to him as a shareholder of OBAR Camden Holdings so as
to procure the amendment, waiver or suspension of the relevant provision of the
memorandum and articles of association to the extent necessary to permit OBAR
Camden Holdings and its affairs to be administered as provided in this
agreement.

 

14.          No Partnership

 

The Shareholders are not in partnership with each other, nor are they agents of
each other.

 

15.         Confidentiality

 

Each Shareholder undertakes that he shall not at any time after the date of this
agreement (or, if later, the date he became a party to it) use, divulge or
communicate to any person (except to his professional representatives or
advisers or as may be required by law or any legal or regulatory authority) any
confidential information concerning the terms of this agreement, the business or
affairs of the other Shareholders or OBAR Camden Holdings which may have (or may
in future) come to his knowledge, and each of the Shareholders shall use his
reasonable endeavours to prevent the publication or disclosure of any
confidential information concerning such matters.

 

16.          Notices

 

16.1         Any notice given under this agreement shall be in writing and shall
be delivered by hand, transmitted by email, or sent by pre-paid first class
post, recorded delivery post or international courier to the address of the
party as set out in clause 14.2, or to such other address notified to the other
parties (provided that, in the case of email transmission, a successful email
alert is received confirming successful delivery of such email). A notice
delivered by hand is deemed to have been received when delivered (or if delivery
is not in business hours, 9.00 am on the first Business Day following delivery).
A correctly addressed notice sent by pre-paid first class post or recorded
delivery post shall be deemed to have been received 9.00 am on the second
Business Day after posting or at the time recorded by the delivery service. A
correctly addressed notice sent by international courier shall be deemed to have
been received at the time recorded by the courier service. In the case of email,
any such notice shall be deemed to have been received at the time of receipt of
the email notification alerting the sender that the e mail has been successfully
delivered.

 

14

 

 

16.2        The addresses for service of notices are:

 

(a)          OB:

 

(i)          

 

(ii)         

 

(iii)        

 

(b)          KOKO UK Holdco:

 

(i)          

 

(ii)         

 

(iii)        

 

(c)          RE:

 

(i)          

 

(ii)         

 

(iii)        

 

(d)          Trinad:

 

(i)          

 

(ii)         

 

(iii)        

 

(e)          OBAR Camden Holdings:

 

(i)          

 

15

 

 

(ii)         

 

(iii)        

 

(iv)        

 

17.          Power of Attorney [Omitted]

 

18.          Severance

 

18.1         If any provision (or part of a provision) of this agreement is
found by any court or administrative body of competent jurisdiction to be
invalid, unenforceable or illegal, the other provisions shall remain in force.

 

18.2         If any invalid, unenforceable or illegal provision would be valid,
enforceable and legal if some part of it were deleted, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the parties.

 

19.          Variation and Waiver

 

19.1         Any variation of this agreement shall be in writing and signed by
or on behalf of all the parties for the time being.

 

19.2         No failure or delay by a party to exercise any right or remedy
provided under this agreement or by law shall constitute a waiver of that or any
other right or remedy, nor shall it preclude or restrict the further exercise of
that or any other right or remedy. No single or partial exercise of such right
or remedy shall preclude or restrict the further exercise of that or any other
right or remedy.

 

19.3         Unless specifically provided otherwise, rights and remedies arising
under this agreement are cumulative and do not exclude rights and remedies
provided by law.

 

20.          Assignment

 

20.1         No person may assign, or grant any encumbrance over, or deal in any
way with, any of his rights under this agreement or any document referred to in
it, or purport to do any of the same, without, in each case, the prior written
consent of all the parties for the time being.

 

20.2         Each person that has rights under this agreement is acting on his
own behalf.

 

21.          Transaction Expenses

 

21.1         Each Shareholder shall pay his own costs relating to the
negotiation, preparation, execution and implementation by him of this agreement.

 

21.2         If a payment due from either party under this clause is subject to
tax (whether by way of direct assessment or withholding at its source), the
other party shah be entitled to receive from the party obligated to make the
payment such amounts as shall ensure that the net receipt, after tax, to
recipient in respect of the payment is the same as it would have been were the
payment not subject to tax.

 

16

 

 

22.          Entire Agreement

 

22.1         This agreement constitutes the whole agreement between the parties
and supersedes any previous arrangement, understanding or agreement between them
relating to the subject matter they cover.

 

22.2         Each party acknowledges that, in entering into this agreement, he
does not rely on, and shall have no remedy in respect of, any statement,
representation, assurance or warranty of any person other than as expressly set
out in this agreement or those documents.

 

22.3         Nothing in this clause 22 operates to limit or exclude any
liability for fraud.

 

23.          Third Party Rights

 

A person who is not a party to this agreement shall not have any rights under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
agreement.

 

24.         Counterparts

 

This agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of that agreement, but all
the counterparts shall together constitute the same agreement. No counterpart
shall be effective until each party has executed at least one counterpart.

 

25.         Governing Law and Jurisdiction

 

25.1         This agreement and any disputes or claims arising out of or in
connection with its subject matter or formation (including non-contractual
disputes or claims} are governed by and construed in accordance with the laws of
England.

 

25.2         The parties irrevocably agree that the courts of England have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

17

 

